Title: From George Washington to Christopher Gadsden, 18 August 1788
From: Washington, George
To: Gadsden, Christopher



Sir,
Mount Vernon August 18th 1788

I take the earliest opportunity of acknowledging the receipt of the letter, which you did me the favor to write to me on the

5th of June last; and of informing you that I have received and forwarded the letters of Mr Warville, in conformity to your desires.
You have done perfectly right in appreciating the full value of the esteem and attachment by which I am connected with that amiable young nobleman, the Marqs de la Fayette; and in transmitting to my care the Packets, which he had addressed to you.
The extremely polite manner in which you are pleased to offer your services, in case I might have occasion for them; at the same time that it tends to confirm the charactiristic generosity of your nation, entitles you to the most grateful acknowledgments of him, who has the honor to be With the greatest consideration, Sir yrs &c.

Go. Washington.

